Kupferman, J. (concurring).
I concur in the result, but differ with the Court only on the question of standing.
The basis for the intervention of the police was their assumption that the defendant placed a gun in the automobile. *324He was not discarding it. He, therefore, had a reasonable expectation that his privacy interest regarding the gun would be maintained.
Ellerin and Williams, JJ., concur with Sullivan, J. P.; Kupferman, J., concurs in a separate opinion.
Order, Supreme Court, Bronx County, entered December 1, 1993, modified, on the law and the facts, to deny the motion to suppress physical evidence and, except as thus modified, affirmed, and the matter remanded for further proceedings.